BAKER, Judge,
dissenting.
I respectfully dissent. I cannot countenance this inappropriate extension of the judiciary's role into the province of school officials.
As the majority has correctly stated, resolution of the dispute turns on the construction of the competing provisions of IND.CODE 20-8.1-5-15 and IND.CODE 31-6-7-14. When the General Assembly enacted IND.CODE 20-8.1-5-15 in 1978, it demonstrated its unequivocal intent to allow school officials the final determination in pupil discipline proceedings, subject to judicial review only as allowed by statute. *26In my view, the subsequent enactment of IND.CODE 31-6-7-14 in 1978 had no effect on the nature and type of judicial review available in pupil discipline proceedings.
In pertinent part, IND.CODE 20-8.1-5-15 provides:
No decision of any court of the state of Indiana shall override a suspension, exclusion or expulsion made as provided under this chapter except by way of the appeal provided under section 11 of this chapter.
(Emphasis added). The review process under section 11 requires the student to exhaust administrative remedies by obtaining a determination of the local school board, and:
[alt any time within thirty (80) days thereafter, the student may appeal such determination to the cireuit or superior court in the county where the principal office of the governing body is located. Such appeal shall be initiated by the filing of a complaint which shall be sufficient if it alleges in general terms that the governing body acted arbitrarily, capriciously, without substantial evidence, or unlawfully.
IND.CODE 20-8.1-5-11.1 Despite this clear and unambiguous language, the majority has upheld the trial court's injunction forbidding Northwest Allen County Schools from expelling P.J. because IND.CODE 31-6-T-14 allows juvenile courts to issue injunctions "to control the conduct of any person in relation to the [CHINS] child." IND.CODE 31-6-7-14(a)(1). I disagree.
In asserting the primacy of the juvenile court's authority, the majority relies on State ex rel. Sendak v. Marion County Superior Court (1978), 268 Ind. 3, 373 N.E.2d 145, for the proposition that the most recent legislative expression on a subject is to be given more weight than older legislative expressions. I find reliance on Sendak misplaced because the rule that the more recent expression controls is applicable only if two statutes covering the same general subject matter cannot be harmonized. Southwest Forest Indus., Dunlap Div. v. Firth (1982), Ind.App., 435 N.E.2d 295. The court must attempt to harmonize two conflicting statutes before applying any other rule of statutory construction. Marion Co. Sheriff's Merit Bd. v. Peoples Broadcasting Corp. (1989), Ind., 547 N.E.2d 235, 237.
A number of years ago, Judge Garrard, speaking for a unanimous court which included Judge Hoffman, enunciated the methodology to be employed in the present situation:
[A] later statute covering in general terms the same subject classified specifically in an earlier statute will be construed in harmony with the earlier statute's qualifications.
Johnson v. LaPorte Bank & Trust Co. (1984), Ind.App., 470 N.E.2d 350, 355, trans. denied (citation omitted). Here, the 1978 juvenile court statute is more general than the 1973 disciplinary review statute which makes reference to a specific appeal process, and must accordingly be construed in harmony with the 1973 statute's qualifications.2 This means the language in the 1978 statute giving the juvenile court authority to issue injunctions against any person is subject to the rule that neither the juvenile court nor any other Indiana court may interfere with a school board's decision to suspend, exclude, or expel a student. In all other respects, the authority of the juvenile court over a CHINS child is plenary, but the decision to suspend, ex*27clude, or expel lies solely with the school board and may be appealed only as provided by IND.CODE 20-8.1-5-11.3
My opinion is also founded upon legislative intent, the primary factor in the construction of statutes. Spaulding v. International Bakers Services, Inc. (1990), Ind., 550 N.E.2d 307. "[ Wle must presume that the legislature intended its language to be applied in a logical manner consistent with the statute's underlying policy and goals." Detterline v. Bonaventura (1984), Ind.App., 465 N.E.2d 215, 218, trans. denied. A clear and unmistakable policy underlies Article 8.1 of Title 20 of the Indiana Code-to vest authority and responsibility for the well-ordered operation of public schools in local school officials, not in the courts. See IND.CODE 20-8.1-5-1; 20-8.1-5-2. If we attempt to usurp the authority, we will also be burdened with the responsibility, and it is a responsibility we are ill-equipped to undertake.
The decision to suspend, exclude, or expel is a discretionary one, and even before the adoption of IND.CODE 20-8.1-5-2, our supreme court recognized that students have a right to judicial review for the arbitrary, capricious, or otherwise illegal discretionary acts of school officials. State ex rel. Smitherman v. Davis (1958), 238 Ind. 563, 569-70, 151 N.E.2d 495, 498.4 It does not follow, however, that when the legislature provides a specific method of review for school officials' discretionary acts, the courts have additional authority to intervene.
The legislature's authority over public education is a constitutional mandate, IND. CONST. art. VIII, § 1, and we in the other branches of government should respect the legislature's discretion absent a clear constitutional violation. Fort Wayne Community Schools v. State ex rel. New Haven Pub. Schools (1958), 240 Ind. 57, 60, 159 N.E.2d 708, 709. "Courts do not and cannot intervene in the resolution of conflicts which arise in the daily operation of school systems ..." Epperson v. Arkansas (1968), 393 U.S. 97, 104, 89 S.Ct. 266, 270, 21 L.Ed.2d 228, 234. I find it impossible to believe that the legislature intended to provide a comprehensive mechanism for student disciplinary proceedings and review in 1978, only to eviscerate that mechanism in 1978 by giving the juvenile courts control over those same disciplinary proceedings.
In dissenting, I do not mean to imply that I am unsympathetic to the trial court's determination of P.J.'s plight as a victim of sexual molestation by her father. Rather, I merely wish to point out that the legislature has created an avenue of redress which wrongfully suspended, excluded, or expelled students should follow. The schools belong to our communities, not, except as the legislature provides or the state or federal constitution mandates, to our courts.
*28I dissent and vote to reverse the trial court with the instruction that the injuncetion be dissolved.

. In my opinion, the juvenile court never has authority to entertain a petition to enjoin a decision to suspend, exclude, or expel, regardless of whether the child or the child's representative has exhausted administrative remedies.
Here, it is undisputed that P.J., in fact, did not exhaust her administrative remedies. Like the majority, however, I believe the likelihood of P.J. suffering irreparable injury as a result of the molestation and the subsequent loss of a safe and secure school environment, excuses her failure to exhaust. In such a situation, PJ. or her representative might have successfully filed an early petition under the proper review procedures of IND.CODE 20-8.1-5-11.


. In my opinion IND.CODE 20-8.1-5-15 and IND.CODE 31-6-7-14 deal with the same general subject matter, ie., the judicial role in the discipline of minors.


. My conclusion is reinforced by the General Assembly's substantial revision to L.C. 20-8.1-5-11 in 1985. When the legislature enacts a statute, we presume it is aware of existing statutes on the same subject. Pea v. Pea (1986), Ind.App., 498 N.E.2d 110, trams, denied. In this case, then, we must presume the 1985 General Assembly knew of the facial contrast between I.C. 20-8.1-5-15 and I.C. 31-6-7-14, and did nothing to change the review procedures for student disciplinary proceedings mandated by the former, despite the existence of the latter.


. Stated differently, we review school officials decisions only for arbitrariness and capriciousness because:
the disputes which arise in the day-to-day operations of our public schools cannot as a general rule be resolved by ... judges, who necessarily must view them after the fact, from a remote point of view, and without direct responsibility for the immediate and practical consequences of the determinations.
Dodd v. Rambis (S.D.Ind.1981), 535 F.Supp. 23, 31 (citation omitted). The Dodd court's logic is inescapable and in accord with the rationale underlying our standard of review for school officials' decisions under L.C. 20-8.1-5-11. Because we rely on the expertise of administrative agencies, we show great deference to their actions undertaken within the scope of their discretion. Day, et al. v. Ryan (1990), Ind.App., 560 N.E.2d 77, 82, n. 5.
In contrast, the juvenile court is empowered to issue injunctions on "good cause shown," I.C. 31-6-7-14(a), a lower threshold of intervention than is required under the arbitrary and capricious standard.